

EXHIBIT 10.1
SJW CORP.
LONG-TERM INCENTIVE PLAN

AS AMENDED AND RESTATED JULY 29, 2015
ARTICLE ONE
GENERAL PROVISIONS
I.
PURPOSE OF THE PLAN

This Amended and Restated Long-Term Incentive Plan (the “Plan”) is intended to
promote the interests of SJW Corp., a California corporation, by providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
The Plan was initially adopted by the Board on March 6, 2002 and approved by the
Corporation’s shareholders on April 18, 2002. The Plan was amended and restated
by the Board on January 30, 2008 and approved by the Corporation’s shareholders
at the 2008 Annual Meeting. The Plan was subsequently amended and restated by
the Board on January 30, 2013 and approved by the Corporation’s shareholders at
the 2013 Annual Meeting. This July 2015 Amended and Restated Plan was adopted by
the Board on July 29, 2015. All Awards outstanding under the Plan at the time of
the Board’s adoption of the July 2015 Amended and Restated Plan shall continue
to be governed by the existing terms and provisions of the applicable agreements
evidencing those Awards, and nothing in the July 2015 Amended and Restated Plan
shall be deemed to affect or modify the existing terms and conditions of those
Awards.
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
II.
STRUCTURE OF THE PLAN

A.    The Amended and Restated Plan is hereby divided into a series of separate
incentive compensation programs as follows:
-    the Discretionary Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,
-    the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock pursuant
to restricted stock awards, restricted stock units, performance shares or other
stock-based awards which vest upon the completion of a designated service period
or the attainment of pre-established performance milestones, or such shares of
Common Stock may be issued as a bonus for services rendered the Corporation (or
any Parent or Subsidiary), and the Incentive Bonus Program under which eligible
persons may, at the discretion of the Plan Administrator, be provided with
incentive bonus opportunities through performance unit awards and special cash
incentive programs tied to the attainment of pre-established performance
milestones.
B.    The provisions of Articles One and Five shall apply to all incentive
compensation programs under the Plan and shall govern the interests of all
persons under the Plan.




--------------------------------------------------------------------------------



III.
ADMINISTRATION OF THE PLAN

A.    The Executive Compensation Committee shall have sole and exclusive
authority to administer the Discretionary Grant, Stock Issuance and Incentive
Bonus Programs with respect to Section 16 Insiders. Administration of the
Discretionary Grant, Stock Issuance and Incentive Bonus Programs with respect to
all other persons eligible to participate in those programs may, at the Board’s
discretion, be vested in the Executive Compensation Committee or a Secondary
Board Committee, or the Board may retain the power to administer those programs
with respect to such persons.
B.    The Executive Compensation Committee may make Awards to any and all
non-employee Board members, including members of the Executive Compensation
Committee, upon such terms and conditions as the Executive Compensation
Committee deems appropriate in its sole discretion or pursuant to one or more
formulaic programs which provide for the automatic grant of such Awards in such
amounts, at such times and subject to such terms as the Executive Compensation
Committee may designate in advance, in each instance subject to the express
provisions of the Plan and the limitations of Section V.D of this Article One.
The terms and conditions of the Awards may vary among the non-employee Board
members on an individual by individual basis or may differ from the terms and
conditions in effect for prior Awards made to the non-employee Board members.
The Executive Compensation Committee may also implement one or more programs
which provide the non-employee Board members with the opportunity to elect on an
advance basis to receive specific types of Awards, either on a current or
deferred basis, in lieu of retainer or meeting fees otherwise payable to them in
cash for their service as non-employee Board members and/or as members of one or
more Board committees (or for their service as members of the board of directors
of any Parent or Subsidiary or any committee of such board). All discretionary
Awards to non-employee Board members authorized by the Executive Compensation
Committee and all formulaic programs implemented by the Executive Compensation
Committee for such Board members shall be subject to approval and ratification
by a majority of the Board. Outstanding Awards under the special incentive
compensation programs previously established for the non-employee Board members
under the Plan, namely, the Deferral Election Program and the Deferred
Restricted Stock Program (each as amended as of December 6, 2007), shall
continue in full force and effect in accordance with their existing terms and
conditions, and nothing in this July 2015 Amended and Restated Plan shall be
deemed to affect or modify the existing terms and conditions of those Awards. In
addition, the non-employee Board members shall continue to have the opportunity
to make an annual deferral election with respect to their retainer and meeting
fees for each upcoming year of service on the Board or any Board Committee
pursuant to the provisions of the Deferral Election Program as amended December
6, 2007 and to earn an investment return on their deferred fees.
C.    Members of the Executive Compensation Committee or any Secondary Board
Committee shall serve for such period of time as the Board may determine and may
be removed by the Board at any time. The Board may also at any time terminate
the functions of any Secondary Board Committee and reassume all powers and
authority previously delegated to such committee.
D.    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Grant, Stock Issuance
and Incentive Bonus Programs and to make such determinations under, and issue
such interpretations of, the provisions of those programs and any outstanding
Awards thereunder as it may deem necessary or advisable. Decisions of the Plan
Administrator within the scope of its administrative functions under the Plan
shall be final and binding on all parties who have an interest in the
Discretionary Grant, Stock Issuance and Incentive Bonus Programs under its
jurisdiction or any Award thereunder.

2

--------------------------------------------------------------------------------



E.    Service as a Plan Administrator by the members of the Executive
Compensation Committee or the Secondary Board Committee shall constitute service
as Board members, and the members of each such committee shall accordingly be
entitled to full indemnification and reimbursement as Board members for their
service on such committee. No member of the Executive Compensation Committee or
the Secondary Board Committee shall be liable for any act or omission made in
good faith with respect to the Plan or any Award thereunder.
IV.
ELIGIBILITY

A.    The persons eligible to participate in the Plan are as follows:
(i)    Employees,
(ii)    non-employee members of the Board or the board of directors of any
Parent or Subsidiary, and
(iii)    consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).
B.    The Plan Administrator shall have full authority to determine, (i) with
respect to Awards made under the Discretionary Grant Program, which eligible
persons are to receive such Awards, the time or times when those Awards are to
be made, the number of shares to be covered by each such Award, the time or
times when the Award is to become exercisable, the vesting schedule (if any)
applicable to the Award, the maximum term for which such Award is to remain
outstanding and the status of a granted option as either an Incentive Option or
a Non-Statutory Option; (ii) with respect to Awards under the Stock Issuance
Program, which eligible persons are to receive such Awards, the time or times
when the Awards are to be made, the form in which the Awards are to be made, the
number of shares subject to each such Award, the vesting and issuance schedules
applicable to the shares which are the subject of such Award, the cash
consideration (if any) payable for those shares and the form (cash or shares of
Common Stock) in which the Award is to be settled; and (iii) with respect to
Awards under the Incentive Bonus Program, which eligible persons are to receive
such Awards, the time or times when the Awards are to be made, the form in which
the Awards are to be made, the performance objectives for each such Award, the
amounts payable at designated levels of attained performance, any applicable
service vesting requirements, the payout schedule for each such Award that vests
and the form (cash or Common Stock) in which the Award is to be settled.
C.    The Plan Administrator shall have the absolute discretion to grant options
or stock appreciation rights in accordance with the Discretionary Grant Program,
to effect stock issuances and other stock-based awards in accordance with the
Stock Issuance Program and to grant incentive bonus awards in accordance with
the Incentive Bonus Program.
V.
STOCK SUBJECT TO THE PLAN

A.    The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The total number of shares of Common Stock
reserved for issuance over the term of the Plan shall not exceed one million
eight hundred thousand (1,800,000) shares1.
1As of January 1, 2013, 327,093 shares of Common Stock were subject to
outstanding Awards, 287,534 shares had been issued in settlement of Awards made
under the Plan and 1,185,373 shares were available for future Awards.

3

--------------------------------------------------------------------------------



B.    The maximum number of shares of Common Stock that may be issued from the
authorized share reserve under Section V.A above pursuant to Incentive Options
granted under the Plan after December 31, 2012 shall be limited to one million
five hundred twelve thousand four hundred sixty-six (1,512,466) shares.
C.    Each person participating in the Plan shall be subject to the following
limitations:
-    For Awards denominated in shares of Common Stock (whether payable in Common
Stock, cash or a combination of both), the maximum number of shares of Common
Stock for which such Awards may be made in the aggregate to such person in any
calendar year shall not exceed six hundred thousand (600,000) shares of Common
Stock in the aggregate, and
-    For Awards denominated in cash (whether payable in cash, Common Stock or a
combination of both), the maximum dollar amount for which such Awards may be
made in the aggregate to such person shall not exceed one million dollars
($1,000,000.00) for each full or partial calendar year within the applicable
service or performance measurement period (not to exceed five calendar years).
D.    The maximum number of shares of Common Stock for which Awards may be made
to any one non-employee Board member shall not exceed in the aggregate four
thousand (4,000) shares per calendar year, except that such limit shall be
increased to ten thousand (10,000) shares for the year in which the non-employee
Board member is first appointed or elected to the Board.
E.    Shares of Common Stock subject to outstanding Awards made under the Plan
shall be available for subsequent issuance under the Plan to the extent those
Awards expire or terminate for any reason prior to the issuance of the shares of
Common Stock subject to those Awards. Unvested shares issued under the Plan and
subsequently forfeited or repurchased by the Corporation, at a price per share
not greater than the original issue price paid per share, pursuant to the
Corporation’s repurchase rights under the Plan shall be added back to the number
of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance. Should the exercise price of
an option under the Plan be paid with shares of Common Stock, then the
authorized reserve of Common Stock under the Plan shall be reduced by the gross
number of shares for which that option is exercised, and not by the net number
of shares issued under the exercised stock option. Upon the exercise of any
stock appreciation right under the Plan, the share reserve shall be reduced by
the gross number of shares as to which such right is exercised, and not by the
net number of shares actually issued by the Corporation upon such exercise. If
shares of Common Stock otherwise issuable under the Plan are withheld by the
Corporation in satisfaction of the withholding taxes incurred in connection with
the exercise, vesting or settlement of an Award, then the number of shares of
Common Stock available for issuance under the Plan shall be reduced on the basis
of the gross number of shares issuable under such Award at the time of exercise,
vesting or settlement, calculated in each instance prior to any such share
withholding.
F.    Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares, spin-off transaction or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, or should
the value of the outstanding shares of Common Stock be substantially reduced as
a result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the maximum
number and/or class of securities that may be issued pursuant to Incentive
Options granted under the Plan, (iii) the maximum number and/or class of
securities for which any one person may be granted Common Stock-denominated

4

--------------------------------------------------------------------------------



Awards under the Plan per calendar year, (iv) the maximum number and/or class of
securities for which a non-employee Board member may be granted Common
Stock-denominated Awards under the Plan in any one calendar year, (v) the number
and/or class of securities and the exercise or base price per share in effect
under each outstanding Award under the Discretionary Grant Program, (vi) the
number and/or class of securities subject to each outstanding Award under the
Stock Issuance Program and the cash consideration (if any) payable per share,
(vii) the number and/or class of securities subject to each outstanding Award
under the Incentive Bonus Program denominated in shares of Common Stock and
(viii) the number and/or class of securities subject to the Corporation’s
outstanding repurchase rights under the Plan and the repurchase price payable
per share. The adjustments shall be made in such manner as the Plan
Administrator deems appropriate, and such adjustments shall be final, binding
and conclusive. In the event of a Change in Control, however, the adjustments
(if any) shall be made solely in accordance with the applicable provisions of
the Plan governing Change in Control transactions.
G.    Outstanding Awards granted pursuant to the Plan shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.
ARTICLE TWO
DISCRETIONARY GRANT PROGRAM
I.
OPTION TERMS

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.
A.    Exercise Price.
1.    The exercise price per share shall be fixed by the Plan Administrator;
provided, however, that such exercise price shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the grant
date.
2.    The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of the documents evidencing the
option, be payable in one or more of the forms specified below:
(i)    cash or check made payable to the Corporation,
(ii)    shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership) held for the requisite period
(if any) necessary to avoid any resulting charge to the Corporation’s earnings
for financial reporting purposes and valued at Fair Market Value on the Exercise
Date,
(iii)    shares of Common Stock otherwise issuable under the option but withheld
by the Corporation in satisfaction of the exercise price, with such withheld
shares to be valued at Fair Market Value on the exercise date, and

5

--------------------------------------------------------------------------------



(iv)    to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide instructions to: (a) a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
compliance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm on such
settlement date in order to complete the sale.
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
B.    Exercise and Term of Options. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date and no option shall vest over a period that
is less than one (1) year from the option grant date; provided, however, the
Plan Administrator may provide for accelerated vesting without regard to the
minimum vesting period in connection with the Optionee’s death or disability or
in the event of a Change in Control. In addition, subject to adjustments under
Section V.A. of Article One, up to 5% of the shares of Common Stock available
for issuance under the Plan as of July 29, 2015 may be subject to awards granted
under the Discretionary Grant Program without regard to the minimum vesting
requirement.
C.    Effect of Termination of Service.
1.    The following provisions shall govern the exercise of any options granted
pursuant to the Discretionary Grant Program that are outstanding at the time of
the Optionee’s cessation of Service or death:
(i)    Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term.
(ii)    Any option held by the Optionee at the time of the Optionee’s death and
exercisable in whole or in part at that time may be subsequently exercised by
the personal representative of the Optionee’s estate or by the person or persons
to whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or by the Optionee’s designated beneficiary or beneficiaries of that
option.
(iii)    Should the Optionee’s Service be terminated for Cause or should the
Optionee otherwise engage in conduct constituting grounds for a termination for
Cause while holding one or more outstanding options granted under this Article
Two, then all of those options shall terminate immediately and cease to be
outstanding.
(iv)    During the applicable post-Service exercise period, the option may not
be exercised for more than the number of vested shares for which the option

6

--------------------------------------------------------------------------------



is at the time exercisable; provided, however, that one or more options under
the Discretionary Grant Program may be structured so that those options continue
to vest in whole or part during the applicable post-Service exercise period.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any shares for which the option has not been exercised.
2.    The Plan Administrator shall have complete discretion, exercisable either
at the time an option is granted or at any time while the option remains
outstanding, to:
(i)    extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term,
(ii)    include an automatic extension provision whereby the specified
post-Service exercise period in effect for any option granted under this Article
Two shall automatically be extended by an additional period of time equal in
duration to any interval within the specified post-Service exercise period
during which the exercise of that option or the immediate sale of the shares
acquired under such option could not be effected in compliance with applicable
federal and state securities laws, but in no event shall such an extension
result in the continuation of such option beyond the expiration date of the term
of that option, and/or
(iii)    permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.
D.    Shareholder Rights. The holder of an option shall have no shareholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.
E.    Repurchase Rights. The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.
F.        Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:
(i)    Incentive Options. During the lifetime of the Optionee, Incentive Options
shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.

7

--------------------------------------------------------------------------------



(ii)    Non-Statutory Options. Non-Statutory Options shall be subject to the
same limitation on transfer as Incentive Options, except that the Plan
Administrator may structure one or more Non-Statutory Options so that the option
may be assigned in whole or in part during the Optionee’s lifetime through a
gratuitous transfer or domestic relations order to one or more Family Members of
the Optionee or to a trust established exclusively for the Optionee and/or such
Family Members. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.
(iii)    Beneficiary Designations. Notwithstanding the foregoing, the Optionee
may designate one or more persons as the beneficiary or beneficiaries of his or
her outstanding options under this Article Two (whether Incentive Options or
Non-Statutory Options), and those options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.
II.
INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Five shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.
A.    Eligibility. Incentive Options may only be granted to Employees.
B.    Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of one hundred thousand dollars ($100,000).
To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.


C.    10% Shareholder. If any Employee to whom an Incentive Option is granted is
a 10% Shareholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.
III.
STOCK APPRECIATION RIGHTS

A.    Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.

8

--------------------------------------------------------------------------------



B.    Types. Two types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).
C.    Tandem Rights. The following terms and conditions shall govern the grant
and exercise of Tandem Rights.
1.    One or more Optionees may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for such vested shares.
2.    Any distribution to which the Optionee becomes entitled upon the exercise
of a Tandem Right may be made in (i) shares of Common Stock valued at Fair
Market Value on the option surrender date, (ii) cash or (iii) a combination of
cash and shares of Common Stock, as specified in the applicable Award agreement.
D.    Stand-Alone Rights. The following terms and conditions shall govern the
grant and exercise of Stand-alone Rights:
1.    One or more individuals eligible to participate in the Discretionary Grant
Program may be granted a Stand-alone Right not tied to any underlying option
under this Discretionary Grant Program. The Stand-alone Right shall relate to a
specified number of shares of Common Stock and shall be exercisable upon such
terms and conditions as the Plan Administrator may establish. In no event,
however, may the Stand-alone Right have a maximum term in excess of ten (10)
years measured from the grant date. In addition, the minimum vesting
requirements applicable to options granted under the Discretionary Grant Program
as set forth in Section I.B of this Article Two shall apply to Stand-alone
Rights.
2.    Upon exercise of the Stand-alone Right, the holder shall be entitled to
receive a distribution from the Corporation in an amount equal to the excess of
(i) the aggregate Fair Market Value (on the exercise date) of the shares of
Common Stock underlying the exercised right over (ii) the aggregate base price
in effect for those shares.
3.    The number of shares of Common Stock underlying each Stand-alone Right and
the base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date.
4.    Stand-alone Rights shall be subject to the same transferability
restrictions applicable to Non-Statutory Options and may not be transferred
during the holder’s lifetime, except for an assignment in the form of a
gratuitous transfer or pursuant to domestic relations order to one or more
Family Members of the holder or to a trust established for the holder and/or one
or more such Family Members. In addition, one or more beneficiaries may be
designated for an outstanding Stand-alone Right in accordance with substantially
the same terms and provisions as set forth in Section I.F of this Article Two.
5.    The distribution with respect to an exercised Stand-alone Right may be
made in (i) shares of Common Stock valued at Fair Market Value on the exercise
date, (ii) cash or (iii) a combination of cash and shares of Common Stock, as
specified in the applicable Award agreement.

9

--------------------------------------------------------------------------------



6.    The holder of a Stand-alone Right shall have no shareholder rights with
respect to the shares subject to the Stand-alone Right unless and until such
person shall have exercised the Stand-alone Right and become a holder of record
of the shares of Common Stock issued upon the exercise of such Stand-alone
Right.
E.    Post-Service Exercise. The provisions governing the exercise of Tandem and
Stand-alone Rights following the cessation of the recipient’s Service shall be
substantially the same as those set forth in Section I.C of this Article Two for
the options granted under the Discretionary Grant Program, and the Plan
Administrator’s discretionary authority under Section I.C.2 of this Article Two
shall also extend to any outstanding Tandem or Stand-alone Appreciation Rights.
IV.
CHANGE IN CONTROL

A.    In the event of an actual Change in Control transaction, each outstanding
Award under the Discretionary Grant Program shall automatically accelerate and
become exercisable, immediately prior to the effective date of that Change in
Control, as to all the shares of Common Stock at the time subject to such Award,
unless (i) such Award is to be assumed by the successor corporation (or parent
thereof) or is otherwise to continue in full force and effect pursuant to the
terms of the Change in Control transaction or (ii) such Award is to be replaced
with a cash retention program of the successor corporation which preserves the
spread existing at the time of the Change in Control on any shares as to which
the Award is not otherwise at that time exercisable and provides for the
subsequent vesting and payout of that spread in accordance with the same
exercise/vesting schedule in effect for that Award or (iii) the acceleration of
such Award is subject to other limitations imposed by the Plan Administrator. No
such cash retention program shall be established for any Award under the
Discretionary Grant Program, whether granted before or after the date the Board
adopted the January 2013 amendment and restatement of the Plan, to the extent
such program would otherwise be deemed to constitute a deferred compensation
arrangement subject to the requirements of Code Section 409A and the Treasury
Regulations thereunder. Notwithstanding the foregoing, any Award outstanding
under the Discretionary Grant Program on the date of such Change in Control
shall be subject to cancellation and termination, without cash payment or other
consideration due the Award holder, if the Fair Market Value per share of Common
Stock on the date of such Change in Control (or any earlier date specified in
the definitive agreement for the Change in Control transaction) is less than the
per share exercise or base price in effect for such Award and that Award is not
otherwise to be assumed or continued in effect by the successor corporation (or
parent thereof).
B.    All outstanding repurchase rights under the Discretionary Grant Program
shall automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, immediately prior to the
effective date of an actual Change in Control transaction, except to the extent:
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in effect pursuant to the terms of
the Change in Control transaction or (ii) such accelerated vesting is precluded
by other limitations imposed by the Plan Administrator.
C.    Immediately following the consummation of the Change in Control, all
outstanding Awards made under the Discretionary Grant Program of this Amended
and Restated Plan shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof) or are otherwise
continued in effect pursuant to the terms of the Change in Control transaction.
D.    Each Award which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities into
which the shares of Common Stock subject to that Award would have

10

--------------------------------------------------------------------------------



been converted in consummation of such Change in Control had those shares
actually been outstanding at that time. Appropriate adjustments to reflect such
Change in Control shall also be made to (i) the exercise or base price per share
in effect under each outstanding Award, provided the aggregate exercise or base
price in effect for such securities shall remain the same, (ii) the maximum
number and/or class of securities available for issuance over the remaining term
of the Plan (iii) the maximum number and/or class of securities that may be
issued pursuant to Incentive Options granted under the Plan, (iv) the maximum
number and/or class of securities for which any one person may be granted Common
Stock-denominated Awards under the Plan per calendar year, (v) the maximum
number and/or class of securities for which a non-employee Board member may be
granted Common Stock-denominated Awards under the Plan in any one calendar year,
(vi) the number and/or class of securities and the exercise or base price per
share in effect under each outstanding Award under the Discretionary Grant
Program, (vii) the number and/or class of securities subject to each outstanding
Award under the Stock Issuance Program and the cash consideration (if any)
payable per share, (viii) the number and/or class of securities subject to each
outstanding Award under the Incentive Bonus Program denominated in shares of
Common Stock and (ix) the number and/or class of securities subject to the
Corporation’s outstanding repurchase rights under the Plan and the repurchase
price payable per share. To the extent the actual holders of the Corporation’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor corporation may, in
connection with the assumption or continuation of the outstanding Awards under
the Discretionary Grant Program and with the Plan Administrator’s approval,
substitute, for the securities underlying those assumed or continued Awards, one
or more shares of its own common stock with a fair market value equivalent to
the cash consideration paid per share of Common Stock in such Change in Control
transaction, provided such common stock is readily traded on an established U.S.
securities exchange or market.
E.    The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall, immediately prior to the effective date of an actual Change
in Control transaction, become exercisable as to all the shares of Common Stock
at the time subject to those Awards and may be exercised as to any or all of
those shares as fully vested shares of Common Stock, whether or not those Awards
are to be assumed or replaced in the Change in Control transaction or otherwise
continued in effect. In addition, the Plan Administrator shall have the
discretionary authority to structure one or more of the Corporation’s repurchase
rights under the Discretionary Grant Program so that those rights shall
terminate immediately prior to the effective date of an actual Change in Control
transaction, and the shares subject to those terminated rights shall thereupon
vest in full.
F.    The Plan Administrator shall have full power and authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall become exercisable as to all the shares of Common Stock at
the time subject to those Awards in the event the Optionee’s Service is
subsequently terminated by reason of an Involuntary Termination within a
designated period following the effective date of any Change in Control
transaction in which those Awards do not otherwise fully accelerate. In
addition, the Plan Administrator may structure one or more of the Corporation’s
repurchase rights so that those rights shall immediately terminate with respect
to any shares held by the Optionee at the time of such Involuntary Termination,
and the shares subject to those terminated repurchase rights shall accordingly
vest in full at that time.
G.    The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable one hundred thousand dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-statutory Option under the
Federal tax laws.

11

--------------------------------------------------------------------------------



V.
PROHIBITION ON REPRICING PROGRAMS

Except in connection with the adjustments specifically authorized by Section
V.F. of Article One, the Plan Administrator shall not (i) implement any
cancellation/regrant program pursuant to which outstanding options or stock
appreciation rights under the Plan are cancelled and new options or stock
appreciation rights are granted in replacement with a lower exercise price per
share, (ii) cancel outstanding options or stock appreciation rights under the
Plan with exercise prices per share in excess of the then current Fair Market
Value per share of Common Stock for consideration payable in cash, equity
securities of the Corporation or in the form of any other Award under the Plan,
except in connection with a Change in Control transaction, or (iii) otherwise
directly reduce the exercise price in effect for outstanding options or stock
appreciation rights under the Plan, without in each such instance obtaining
shareholder approval.



ARTICLE THREE
STOCK ISSUANCE PROGRAM
I.
STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program pursuant
to restricted stock awards that vest in one or more increments over a designated
period of Service. Shares of Common Stock may also be issued under the Stock
Issuance Program pursuant to performance shares or restricted stock units which
entitle the recipients to receive the shares underlying those Awards upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements or upon the expiration of a designated time period
following the vesting of those Awards. Each Award under the Stock Issuance
Program shall be evidenced by an Award Agreement which complies with the terms
specified below.
A.    Issue Price/Consideration.
1.    Shares may be issued for a cash consideration per share fixed by the Plan
Administrator at the time of the Award, but in no event shall such cash
consideration be less than one hundred percent (100%) of the Fair Market Value
per share of Common Stock on the Award date.
2.    Shares of Common Stock may also be issued under the Stock Issuance Program
for any of the following items of consideration which the Plan Administrator may
deem appropriate in each individual instance:
(i)    past services rendered to the Corporation (or any Parent or Subsidiary);
or
(ii)    any other valid consideration under the State in which the Corporation
is at the time incorporated.
B.    Vesting Provisions.
1.    Shares of Common Stock issued under the Stock Issuance Program may, at the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance as a bonus for

12

--------------------------------------------------------------------------------



Service rendered or may vest in one or more installments over the Participant’s
period of continued Service or upon the attainment of specified performance
objectives. The elements of the vesting schedule applicable to any unvested
shares of Common Stock issued under the Stock Issuance Program shall be
determined by the Plan Administrator and incorporated into the Award Agreement.
Shares of Common Stock may also be issued under the Stock Issuance Program
pursuant to performance shares or restricted stock units which entitle the
recipients to receive the shares underlying those Awards upon the attainment of
designated performance goals and/or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those Awards, including (without limitation) a deferred distribution
date following the termination of the Participant’s Service. Notwithstanding the
foregoing, the following limitations shall apply with respect to the vesting
schedules established for the Awards made under the Stock Issuance Program,
subject to the acceleration provisions in Paragraphs B.6 and B.7 below and
Section II of this Article Three:
(i)    for any such Award which is to vest on the basis of Service, the minimum
vesting period shall be three (3) years, with the rate of vesting over that
period to be determined by the Plan Administrator; and
(ii)     for any such Award which is to vest on the basis of performance
objectives, the performance period shall have a duration of at least one year.
The foregoing minimum vesting requirements shall not be applicable to any Awards
made under the Stock Issuance Program to an individual who is at the time of
such Award serving solely in the capacity of a non-employee Board member;
provided, however, that any Award made under the Stock Issuance Program to such
non-employee Board member must have a minimum vesting period of at least one
year or (if earlier) the date of the next annual shareholders meeting following
the date of such Award, with no greater than monthly pro-rated vesting over that
period.
2.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of
pre-established performance objectives based on one or more Performance Goals
and measured over the performance period specified by the Plan Administrator at
the time of the Award.
3.    Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration shall be issued
subject to (i) the same vesting requirements applicable to the Participant’s
unvested shares of Common Stock and (ii) such escrow arrangements as the Plan
Administrator may deem appropriate. Equitable adjustments to reflect each such
transaction shall also be made by the Plan Administrator to the repurchase price
payable per share by the Corporation for any unvested securities subject to its
existing repurchase rights under the Plan; provided the aggregate repurchase
price shall in each instance remain the same.
4.    The Participant shall have full shareholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any dividends paid on such shares, subject to any applicable vesting
requirements. The Participant

13

--------------------------------------------------------------------------------



shall not have any shareholder rights with respect to the shares of Common Stock
subject to a performance share award or restricted stock unit award until that
award vests and the shares of Common Stock are actually issued thereunder.
However, dividend-equivalent units may be paid or credited, either in cash or in
actual or phantom shares of Common Stock, on outstanding performance share or
restricted stock unit Awards, subject to such terms and conditions as the Plan
Administrator may deem appropriate; provided, however, that no such
dividend-equivalent units relating to Awards subject to performance-vesting
conditions shall vest or otherwise become payable prior to the time the
underlying Award (or portion thereof to which such dividend-equivalents units
relate) vests upon the attainment of the applicable performance goals and shall
accordingly be subject to cancellation and forfeiture to the same extent as the
underlying Award.
5.    Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further shareholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent, the Corporation shall repay to the Participant
the lower of (i) the cash consideration paid for the surrendered shares or (ii)
the Fair Market Value of those shares at the time of cancellation.
6.    The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares which were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s cessation of Service by
reason of death or Permanent Disability or as otherwise provided in Section II
of this Article Three.
7.    Outstanding performance shares or restricted stock units under the Stock
Issuance Program shall automatically terminate, and no shares of Common Stock
shall actually be issued in satisfaction of those Awards, if the performance
goals or Service requirements established for those Awards are not attained or
satisfied. The Plan Administrator, however, shall have the discretionary
authority to issue vested shares of Common Stock under one or more outstanding
Awards of performance shares or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to Awards which were intended, at
the time those Awards were made, to qualify as performance-based compensation
under Code Section 162(m), except in the event of the Participant’s cessation of
Service by reason of death or Permanent Disability or as otherwise provided in
Section II of this Article Three.
8.    The following additional requirements shall be in effect for any
performance shares awarded under this Article Three:
(i)    At the end of the performance period, the Plan Administrator shall
determine the actual level of attainment for each performance objective and the
extent to which the performance shares awarded for that period are to vest and
become payable based on the attained performance levels.

14

--------------------------------------------------------------------------------



(ii)    The performance shares that so vest shall be paid as soon as practicable
following the end of the performance period, unless such payment is to be
deferred for the period specified by the Plan Administrator at the time the
performance shares are initially awarded or for the period designated by the
Participant pursuant to a timely-filed deferral election made in accordance with
the applicable requirements of Code Section 409A.
(iii)    Performance shares that vest may be paid in (a) cash, (b) shares of
Common Stock or (c) any combination of cash and shares of Common Stock, as
specified in the applicable Award Agreement.
(iv)    Performance shares may also be structured so that the shares are
convertible into shares of Common Stock, but the rate at which each performance
share is to so convert shall be based on the attained level of performance for
each applicable performance objective.
II.
CHANGE IN CONTROL

A.    Each Award outstanding under the Stock Issuance Program on the effective
date of a Change in Control transaction may be (i) assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction or (ii) replaced with a cash
incentive program of the successor corporation which preserves the Fair Market
Value of the underlying shares of Common Stock at the time of the Change in
Control and provides for the subsequent vesting and payment of that value in
accordance with the same vesting and payment schedules in effect for those
shares at the time of such Change in Control. To the extent any such Award is at
the time of such Change in Control transaction subject to performance-vesting
requirements tied to the attainment of one or more specified performance goals
and the Plan Administrator does not at that time provide otherwise, those
performance-vesting requirements shall upon the assumption, continuation or
replacement of that Award be cancelled, and such Award shall thereupon be
converted into a Service-vesting Award, based on an assumed attainment of the
applicable performance goals at target level, that will vest in one or more
increments over the Service-vesting period in effect for that Award immediately
prior to the effective date of the Change in Control.
B.    Each Award so assumed or continued in effect shall be adjusted immediately
after the consummation of that Change in Control so as to apply to the number
and class of securities into which the shares of Common Stock subject to that
Award immediately prior to the Change in Control would have been converted in
consummation of such Change in Control had those shares actually been
outstanding at that time, and appropriate adjustments shall also be made to the
consideration (if any) payable per share thereunder, provided the aggregate
amount of such consideration shall remain the same. To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of the
outstanding Awards and subject to the Plan Administrator’s approval, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such Change in
Control transaction, provided such common stock is readily traded on an
established U.S. securities exchange or market.
C.    If an Award outstanding under the Stock Issuance Program on the effective
date of a Change in Control transaction is not assumed or otherwise continued in
effect or replaced with a cash retention program of the successor corporation
which preserves the Fair Market Value of the underlying shares of Common Stock
at the time of the Change in Control and provides for the subsequent vesting and

15

--------------------------------------------------------------------------------



payment of that value in accordance with the same vesting and payment schedules
in effect for those shares at the time of such Change in Control, then such
Award shall vest immediately prior to the effective date of that Change in
Control, and the shares of Common Stock subject to that Award shall be issued as
fully-vested shares in accordance with the terms of the applicable Award
Agreement, unless such accelerated vesting is precluded by other limitations
imposed in the Award Agreement.
D.    The Plan Administrator shall have the discretionary authority to structure
one or more unvested Awards under the Stock Issuance Program so that the shares
of Common Stock subject to those Awards shall automatically vest in whole or in
part immediately prior to the effective date of an actual Change in Control
transaction or upon the subsequent termination of the Participant’s Service by
reason of an Involuntary Termination within a designated period following the
effective date of that Change in Control transaction.
E.    The Plan Administrator’s authority under Paragraph D of this Section II
shall also extend to any Awards intended to qualify as performance-based
compensation under Code Section 162(m), even though the automatic vesting of
those Awards pursuant to Paragraph D of this Section II may result in their loss
of performance-based status under Code Section 162(m).
F.    All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall vest in full, immediately prior
to the effective date of an actual Change in Control transaction, except to the
extent (i) the Awards to which those repurchase rights are to be assumed by the
successor corporation (or parent thereof) or are otherwise to continue in full
force and effect pursuant to the terms of the Change in Control transaction,
(ii) those Awards are to be replaced with a cash retention program of the
successor corporation which preserves, for each such Award, the Fair Market
Value of the underlying shares of Common Stock at the time of the Change in
Control and provides for the subsequent vesting and payment of that value in
accordance with the same vesting and payment schedules in effect for those
shares at the time of such Change in Control or (iii) such accelerated vesting
is precluded by other limitations imposed in the applicable Award Agreement.

ARTICLE FOUR
INCENTIVE BONUS PROGRAM
I.
INCENTIVE BONUS TERMS

The Plan Administrator shall have full power and authority to implement one or
more of the following incentive bonus programs under the Plan:
(i)    cash incentive awards (“Cash Awards”),
(ii)    performance unit awards (“Performance Unit Awards”), and
(iii)    dividend equivalent rights (“DER Awards”)
A.    Cash Awards. The Plan Administrator shall have the discretionary authority
under the Plan to make Cash Awards which are to vest in one or more installments
over the Participant’s period of

16

--------------------------------------------------------------------------------



continued Service with the Corporation or upon the attainment of specified
performance goals. Each such Cash Award shall be evidenced by one or more
documents in the form approved by the Plan Administrator; provided however, that
each such document shall comply with the terms specified below.
1.    The elements of the vesting schedule applicable to each Cash Award shall
be determined by the Plan Administrator and incorporated into the Award
Agreement.
2.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Cash Awards so
that those Awards shall vest upon the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals.
3.    Outstanding Cash Awards shall automatically terminate, and no cash payment
or other consideration shall be due the holders of those Awards, if the
performance goals or Service requirements established for the Awards are not
attained or satisfied. The Plan Administrator may in its discretion waive the
cancellation and termination of one or more unvested Cash Awards which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those Awards. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the Cash Award as to which the waiver applies. Such wavier may be effected at
any time, whether before or after the Participant’s cessation of Service or the
attainment or non-attainment of the applicable performance objectives. However,
no vesting requirements tied to the attainment of performance goals may be
waived with respect to awards which were intended, at the time those awards were
made, to qualify as performance-based compensation under Code Section 162(m),
except in the event of the Participant’s cessation of Service by reason of death
or Permanent Disability or as otherwise provided in Section II of this Article
Four.
4.    Cash Awards which become due and payable following the attainment of the
applicable performance goals or satisfaction of the applicable Service
requirement (or the waiver of such goals or Service requirement) may be paid in
(i) cash, (ii) shares of Common Stock valued at Fair Market Value on the payment
date or (iii) a combination of cash and shares of Common Stock, as specified in
the Award Agreement.
B.    Performance Unit Awards. The Plan Administrator shall have the
discretionary authority to make Performance Unit Awards in accordance with the
terms of this Article Four. Each such Performance Unit Award shall be evidenced
by one or more documents in the form approved by the Plan Administrator;
provided however, that each such document shall comply with the terms specified
below.
1.    A Performance Unit shall represent either (i) a unit with a dollar value
tied to the level at which pre-established performance objectives based on one
or more Performance Goals are attained or (ii) a participating interest in a
special bonus pool tied to the attainment of pre-established performance
objectives based on one or more Performance Goals. The amount of the bonus pool
may vary with the level at which the applicable performance objectives are
attained, and the value of each Performance Unit which becomes due and payable
upon the attained level of performance shall be determined by dividing the
amount of the resulting bonus pool (if any) by the total number of Performance
Units issued and outstanding at the completion of the applicable performance
period.
2.    Performance Units may also be structured to include a Service requirement
which the Participant must satisfy following the completion of the performance
period in order to vest in the Performance Units awarded with respect to that
performance period.

17

--------------------------------------------------------------------------------



3.    Performance Units which become due and payable following the attainment of
the applicable performance objectives and the satisfaction of any applicable
Service requirement may be paid in (i) cash, (ii) shares of Common Stock valued
at Fair Market Value on the payment date or (iii) a combination of cash and
shares of Common Stock, as specified in the Award Agreement.
4.    The Plan Administrator may in its discretion waive the cancellation and
termination of one or more unvested Performance Units which would otherwise
occur upon the cessation of the Participant’s Service or the non-attainment of
the performance objectives applicable to those Awards. Any such waiver shall
result in the immediate vesting of the Participant’s interest in the Performance
Units as to which the waiver applies. Such waiver may be effected at any time,
whether before or after the Participant’s cessation of Service or the attainment
or non-attainment of the applicable performance objectives. However, no vesting
requirements tied to the attainment of performance goals may be waived with
respect to Performance Unit Awards which were intended, at the time those Awards
were made, to qualify as performance-based compensation under Code Section
162(m), except in the event of the Participant’s cessation of Service by reason
of death or Permanent Disability or as otherwise provided in Section II of this
Article Four.
C.    DER Awards. The Plan Administrator shall have the discretionary authority
to make DER Awards in accordance with the terms of this Article Four. Each such
DER Award shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided however, that each such document shall comply
with the terms specified below.
1.    The DER Awards may be made as stand-alone awards or in tandem with other
Awards made under the Plan. The term of each such DER Award shall be established
by the Plan Administrator at the time of grant, but no DER Award shall have a
term in excess of ten (10) years.
2.    Each DER shall represent the right to receive the economic equivalent of
each dividend or distribution, whether in cash, securities or other property
(other than shares of Common Stock), which is made per issued and outstanding
share of Common Stock during the term the DER remains outstanding. A special
account on the books of the Corporation shall be maintained for each Participant
to whom a DER Award is made, and that account shall be credited per DER with
each such dividend or distribution made per issued and outstanding share of
Common Stock during the term of that DER remains outstanding.
3.    Payment of the amounts credited to such book account may be made to the
Participant either concurrently with the actual dividend or distribution made
per issued and outstanding share of Common Stock or may be deferred for a period
specified by the Plan Administrator at the time the DER Award is initially made
or designated by the Participant pursuant to a timely-filed deferral election
made in accordance with Code Section 409A.
4.    Payment may be paid in (i) cash, (ii) shares of Common Stock or (iii) a
combination of cash and shares of Common Stock, as specified in the Award
Agreement. If payment is to be made in the form of Common Stock, the number of
shares of Common Stock into which the cash dividend or distribution amounts are
to be converted for purposes of the Participant’s book account may be based on
the Fair Market Value per share of Common Stock on the date of conversion, a
prior date or an average of the Fair Market Value per share of Common Stock over
a designated period, as the Plan Administrator shall determine.
5.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more DER Awards so that
those Awards shall vest

18

--------------------------------------------------------------------------------



only after the achievement of pre-established performance objectives based upon
one or more Performance Goals.
II.
CHANGE IN CONTROL

A.    The Plan Administrator shall have the discretionary authority to structure
one or more Awards under this Article Four so that those Awards shall
automatically vest in whole or in part immediately prior to the effective date
of an actual Change in Control transaction or upon the subsequent termination of
the Participant’s Service by reason of an Involuntary Termination within a
designated period following the effective date of such Change in Control. To the
extent any such Award is, at the time of such Change in Control, subject to
performance vesting upon the attainment of one or more specified performance
goals and the Plan Administrator does not at that time provide otherwise, the
performance vesting condition shall automatically be cancelled on the effective
date of such Change in Control, and such Award shall thereupon be converted into
a Service-vesting Award, based on an assumed attainment of each applicable
performance goal at target level, that will vest in one or more increments over
the Service-vesting schedule in effect for that Award immediately prior to the
Change in Control.
B.    The Plan Administrator’s authority under Paragraph A of this Section II
shall also extend to any Awards under this Article Four that are intended to
qualify as performance-based compensation under Code Section 162(m), even though
the automatic vesting of those Awards pursuant to such Paragraph A may result in
their loss of performance-based status under Code Section 162(m).
ARTICLE FIVE
MISCELLANEOUS
I.
DEFERRED COMPENSATION

A.    The Plan Administrator may, in its sole discretion, structure one or more
Awards under the Stock Issuance or Incentive Bonus Programs so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes. Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.
B.    To the extent the Corporation maintains one or more separate non-qualified
deferred compensation arrangements which allow the participants the opportunity
to make notional investments of their deferred account balances in shares of
Common Stock, the Plan Administrator may authorize the share reserve under the
Plan to serve as the source of any shares of Common Stock that become payable
under those deferred compensation arrangements. In such event, the share reserve
under the Plan shall be reduced on a share-for-one share basis for each share of
Common Stock issued under the Plan in settlement of the deferred compensation
owed under those separate arrangements.
C.    To the extent there is any ambiguity as to whether any provision of any
Award made under the Plan that is deemed to constitute a deferred compensation
arrangement under Code Section 409A would otherwise contravene one or more
requirements or limitations of such Code Section 409A and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Code Section 409A and
the Treasury Regulations thereunder.
II.
TAX WITHHOLDING


19

--------------------------------------------------------------------------------



A.    The Corporation’s obligation to deliver shares of Common Stock upon the
exercise, vesting or settlement of an Award under the Plan shall be subject to
the satisfaction of all applicable income and employment tax withholding
requirements.
B.    The Plan Administrator may, in its discretion, structure one or more
Awards so that shares of Common Stock may be used as follows to satisfy all or
part of the Withholding Taxes to which such holders of those Awards may become
subject in connection with the exercise, vesting or settlement of those Awards:
1.    Stock Withholding: The Corporation may be provided with the right to
withhold, from the shares of Common Stock otherwise issuable upon the exercise,
vesting or settlement of such Award, a portion of those shares with an aggregate
Fair Market Value equal to the applicable Withholding Taxes. The shares of
Common Stock so withheld shall reduce the number of shares of Common Stock
authorized for issuance under the Plan.
2.    Stock Delivery: The Award holder may be provided with the right to deliver
to the Corporation, at the time of the exercise, vesting or settlement of such
Award, one or more shares of Common Stock previously acquired by such individual
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the individual.
The shares of Common Stock so delivered shall neither reduce the number of
shares of Common Stock authorized for issuance under the Plan nor be added to
the number of shares of Common Stock authorized for issuance under the Plan.
III.
SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
IV.
TERM OF THE PLAN AND EFFECT OF RESTATEMENT

A.    The Plan shall terminate upon the earliest to occur of (i) April 23, 2023,
(ii) the date on which all shares available for issuance under the Plan shall
have been issued as fully vested shares or (iii) the termination of all
outstanding Awards in connection with a Change in Control. Should the Plan
terminate on April 23, 2023, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
documents evidencing those Awards.
B.    The Plan as amended and restated January 30, 2013, effected the following
modifications to the provisions of the Plan in effect immediately prior to such
amendment and restatement:
(i)    expanded and re-confirmed the list of financial and non-financial goals
that may serve as the performance criteria for the vesting of Awards and the
list of permissible adjustments that may be made to such goals in assessing
performance goal attainment so that those Awards may qualify as
performance-based compensation not subject to the one million dollar
($1,000,000) limitation on income tax deductibility per executive officer
imposed under Code Section 162(m);
(ii)    clarified the treatment of performance-vesting awards in connection with
a Change in Control transaction;

20

--------------------------------------------------------------------------------



(iii)    imposed a limitation on the maximum number of shares of Common Stock
that may be issued under the Plan pursuant to Incentive Options;
(iv)    specified the minimum vesting requirements for Awards made to the
non-employee Board members;
(v)    effected appropriate revisions so as to allow the Plan to continue to
comply with the applicable requirements of Code Section 409A; and
(vi)     extended the term of the Plan until April 23, 2023.
C.    The Plan as amended and restated on July 29, 2015 imposes a minimum one
(1) year vesting requirement on grants under the Discretionary Grant Program
(subject to certain exceptions).
V.
AMENDMENT OF THE PLAN

A.    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects; provided, however, that shareholder
approval shall be required for any amendment to the Plan which materially
increases the number of shares of Common Stock authorized for issuance under the
Plan (other than pursuant to Section V.F of Article One), materially expands the
class of individuals eligible to participate in the Plan, expands the types of
awards which may be made under the Plan or extends the term of the Plan or to
the extent such shareholder approval may otherwise be required under applicable
law or regulation or pursuant to the listing standards of the Stock Exchange on
which the Common Stock is at the time primarily traded. However, no such
amendment or modification shall adversely affect the rights and obligations with
respect to Awards at the time outstanding under the Plan unless the Optionee or
the Participant consents to such amendment or modification.
B.    Awards may be made under the Plan that involve shares of Common Stock in
excess of the number of shares then available for issuance under the Plan,
provided no shares shall actually be issued pursuant to those Awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased by shareholder approval of an amendment of the Plan
authorizing such increase. If such shareholder approval is not obtained within
twelve (12) months after the date the first excess Award is made, then all
Awards granted on the basis of such excess shares shall terminate and cease to
be outstanding.
VI.
USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.


VII.
REGULATORY APPROVALS

A.    The implementation of the Plan, the granting of any Award under the Plan
and the issuance of any shares of Common Stock in connection with the issuance,
exercise or vesting of any Award under the Plan shall be subject to the
Corporation’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the Awards made under the Plan
and the shares of Common Stock issuable pursuant to those Awards.
B.    No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of applicable securities

21

--------------------------------------------------------------------------------



laws, including the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable under the Plan, and all
applicable listing requirements of any Stock Exchange on which Common Stock is
then listed for trading.
VIII.
NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.



22

--------------------------------------------------------------------------------



APPENDIX
The following definitions shall be in effect under the Plan:
A.    Award shall mean any of the following awards authorized for issuance or
grant under the Plan: stock options, stock appreciation rights, direct stock
issuances, restricted stock or restricted stock unit awards, performance shares,
performance units, dividend-equivalent rights and cash incentive awards.
B.    Award Agreement shall mean the agreement(s) between the Corporation and
the Optionee or Participant evidencing a particular Award made to that
individual under the Plan, as such agreement(s) may be in effect from time to
time.
C.    Board shall mean the Corporation’s Board of Directors.
D.    Cause shall, with respect to each Award made under the Plan, be defined in
accordance with the following provisions:
-    Cause shall have the meaning assigned to such term in the Award Agreement
for the particular Award or in any other agreement incorporated by reference
into the Award Agreement for purposes of defining such term.
-    In the absence of any other Cause definition in the Award Agreement for a
particular Award (or in any other agreement incorporated by reference into the
Award Agreement), an individual’s termination of Service shall be deemed to be
for Cause if such termination occurs by reason his or her commission of any act
of fraud, embezzlement or dishonesty, any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner.
E.    Change in Control shall, with respect to each Award made under the Plan,
be defined in accordance with the following provisions:
-    Change in Control shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
-    In the absence of any other Change in Control definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
(i)    the acquisition, directly or indirectly, by any person or related group
of persons (as such term is used in Sections 13(d) and 14(d) of the 1934 Act),

A-1

--------------------------------------------------------------------------------



other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with the Corporation or an employee benefit
plan maintained by the Corporation or such person, of beneficial ownership (as
defined in Rule 13d-3 of the 1934 Act) of securities of the Corporation that
results in such person or related group of persons beneficially owning
securities representing thirty percent (30%) or more of the combined voting
power of the Corporation’s then-outstanding securities;


(ii)    a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least
fifty percent (50%) of the combined voting power of the then-outstanding
securities of the surviving entity or a parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction;


(iii)    a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least fifty percent
(50%) of the combined voting power of the then-outstanding securities of the
entity acquiring the Corporation’s assets or parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction;


(iv)    a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the Board that is anticipated or pursuant to an understanding
or agreement in connection with a transaction will be deemed to have occurred at
the time of the transaction); or


(v)    a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;



A-2

--------------------------------------------------------------------------------



provided, however, that no Change in Control shall be deemed to occur for
purposes of this Plan if the result of the transaction is to give more ownership
or control of the Corporation to any person or related group of persons who held
securities representing more than thirty percent (30%) of the combined voting
power of the Corporation's outstanding securities as of March 3, 2003.


F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean the Corporation’s common stock.
H.    Corporation shall mean SJW Corp., a California corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
SJW Corp. which has by appropriate action assumed the Plan and the outstanding
Awards thereunder.
I.        Discretionary Grant Program shall mean the discretionary grant program
in effect under Article Two of the Plan pursuant to which stock options and
stock appreciation rights may be granted to one or more eligible individuals.
J.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.
K.    Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.
L.    Executive Compensation Committee shall mean the Executive Compensation
Committee of the Board comprised of two (2) or more non-employee Board members.
M.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share of Common Stock at the close of regular
hours trading on the New York Stock Exchange (or any other national securities
exchange or market on which the Common Stock is at the time primarily traded) on
the date in question. If there is no closing selling price for the Common Stock
on the date in question, then the Fair Market Value shall be the selling price
at the close of regular hours trading on the last preceding date for which such
quotation exists.
N.    Family Member means, with respect to a particular Optionee or Participant,
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.
O.    Good Reason shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:

A-3

--------------------------------------------------------------------------------



-    Good Reason shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
-    In the absence of any other Good Reason definition in the Award Agreement
(or in any other agreement incorporated by reference into the Award Agreement),
Good Reason shall mean an individual’s voluntary resignation following (i) a
change in his or her position with the Corporation (or any Parent or Subsidiary)
which materially reduces his or her duties, responsibilities or authority, (ii)
a material diminution in the duties, responsibilities or authority of the person
to whom such individual reports, (iii) a material reduction in such individual’s
level of compensation (including base salary, fringe benefits and target bonus
under any corporate-performance based bonus or incentive programs), with a
reduction of more than fifteen percent (15%) to be deemed material for such
purpose, or (iv) a material relocation of such individual’s place of employment,
with a relocation of more than fifty (50) miles to be deemed material for such
purpose, provided, however, that a resignation for Good Reason may be effected
only after (a) the individual provides written notice to the Corporation of the
event or transaction constituting grounds for such resignation within sixty (60)
days after the occurrence of that event or transaction and (b) the Corporation
fails to take the requisite remedial action with respect to such event or
transaction within thirty (30) days after receipt of such notice.
P.    Incentive Bonus Program shall mean the incentive bonus program in effect
under Article Four of the Plan.
Q.    Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
R.    Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:
(i)    such individual’s involuntary dismissal or discharge by the Corporation
(or any Parent or Subsidiary) for reasons other than for Cause, or
(ii)    such individual’s voluntary resignation for Good Reason.
S.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
T.    Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
U.    Optionee shall mean any person to whom an option is granted under the
Discretionary Grant Program.

A-4

--------------------------------------------------------------------------------



V.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
W.    Participant shall mean any person who is issued an Award under either the
Stock Issuance Program or the Incentive Bonus Program.
X.    Permanent Disability or Permanently Disabled shall mean the inability of
the Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
However, solely for purposes of Awards made to the non-employee Board members,
Permanent Disability or Permanently Disabled shall mean the inability of the
non-employee Board member to perform his or her usual duties as a Board member
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more.
Y.    Performance Goals shall mean any of the following performance criteria
upon which the vesting of one or more Awards under the Plan may be based: (i)
pre-tax or after-tax earnings, profit or net income, (ii) revenue or revenue
growth, (iii) earnings per share, (iv) return on assets, capital, shareholder
equity or rate base, (v) total shareholder return, (vi) gross or net profit
margin, (vii) cash flow, operating cash flow or free cash flow, (viii) approved
rate increases, (ix) earnings or operating income before interest, taxes,
depreciation, amortization and/or charges for stock-based compensation, (x)
increases in customer base, (xi) operating income, net operating income or net
operating income after recorded tax expense, (xii) operating profit, net
operating profit or net operating profit after recorded tax expense, (xiii)
operating margin, (xiv) cost reductions or other expense control objectives,
(xv) market price of the Common Stock, whether measured in absolute terms or in
relationship to earnings or operating income, (xvi) compliance with applicable
environmental requirements or applicable regulatory requirements, (xvii) budget
objectives, (xviii) working capital, (xix) mergers, acquisitions or
divestitures, (xx) attainment of water industry objectives measured in terms of
water quality, service, reliability and efficiency, (xxi) measures of customer
satisfaction, (xxii) property purchases or sales, (xxiii) construction goals,
(xxiv) plant utilization or capacity, (xxv) litigation or regulatory resolution
goals, (xxvi) rate base objectives, (xxvii) credit rating, (xxviii) application
approvals, (xxix) economic value added, (xxx) productivity goals, (xxxi) capital
budget or capital expenditures and (xxxii) objectives tied to capital growth.
Each performance criteria may be based upon the attainment of specified levels
of the Corporation’s performance under one or more of the measures described
above either in terms of the Corporation’s performance or in relation to the
performance of other entities and may also be based on the performance of any of
the Corporation’s business units or divisions or any Parent or Subsidiary. In
addition, one or more of such performance criteria may be measured in terms of
percentage achievement of the budgeted amounts established for those criteria.
Each applicable Performance Goal may include a minimum threshold level of
performance below which no Award will be earned, levels of performance at which
specified portions of an Award will be earned and a maximum level of performance
at which an Award will be fully earned. Each applicable performance goal may be

A-5

--------------------------------------------------------------------------------



structured at the time of the Award to provide for appropriate adjustments or
exclusions for one or more of the following items: (a) asset impairments or
write-downs; (b) litigation and governmental investigation expenses, and amounts
paid with respect to judgments, verdicts and settlements in connection
therewith; (c) the effect of changes in tax law, accounting principles,
California Public Utility Commission rules and regulations or any other such
laws, regulations or provisions affecting reported results; (d) accruals for
reorganization and restructuring programs; (e) costs and expenses incurred in
connection with mergers and acquisitions; (f) any extraordinary or nonrecurring
items; (g) bonus or incentive compensation costs and expenses associated with
cash-based awards made under the Plan, the Corporation’s Executive Officer
Short-Term Incentive Plan, or other cash-paid bonus or incentive compensation
plans or arrangements of the Corporation or any Parent or Subsidiary, (h) items
of income, gain, loss or expense attributable to the operations of any business
acquired by the Corporation or any Parent or Subsidiary or of any joint venture
in which the Corporation or any Parent or Subsidiary participates; (i) items of
income, gain, loss or expense attributable to one or more business operations
divested by the Corporation or any Parent or Subsidiary or the gain or loss
realized upon the sale of any such business or the assets thereof; and (j) the
effects of any corporate transaction, such as a merger, consolidation,
separation or reorganization.
Z.    Plan shall mean the Corporation’s Long-Term Incentive Plan, as amended and
restated as set forth in this document.
AA.    Plan Administrator shall mean the particular entity, whether the
Executive Compensation Committee, the Board or the Secondary Board Committee,
which is authorized to administer the Discretionary Grant and Stock Issuance
Programs with respect to one or more classes of eligible persons, to the extent
such entity is carrying out its administrative functions under the Plan with
respect to the persons under its jurisdiction.
BB.    Secondary Board Committee shall mean a committee of one or more Board
members appointed by the Board to administer the Plan with respect to eligible
persons other than Section 16 Insiders.
CC.    Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.
DD.    Service shall mean the performance of services for the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established) by a
person in the capacity of an Employee, a non-employee member of the board of
directors or a consultant or independent advisor, except to the extent otherwise
specifically provided in the documents evidencing the option grant or stock
issuance. For purposes of the Plan, an Optionee or Participant shall be deemed
to cease Service immediately upon the occurrence of either of the following
events: (i) the Optionee or Participant no longer performs services in any of
the foregoing capacities for the Corporation or any Parent or Subsidiary or (ii)
the entity for which the Optionee or Participant is performing such services
ceases to remain a Parent or Subsidiary of the Corporation, even though the
Optionee or Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that should such leave of absence exceed three (3) months,

A-6

--------------------------------------------------------------------------------



then for purposes of determining the period within which an Incentive Option may
be exercised as such under the federal tax laws, the Optionee’s Service shall be
deemed to cease on the first day immediately following the expiration of such
three (3)-month period, unless Optionee is provided with the right to return to
Service following such leave either by statute or by written contract. Except to
the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the Optionee
or Participant is on a leave of absence.
EE.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.
FF.    Stock Issuance Program shall mean the stock issuance program in effect
under Article Three of the Plan.
GG.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
HH.    10% Shareholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).
II.    Withholding Taxes shall mean the applicable federal and state income and
employment withholding taxes to which the holder of an Award under the Plan may
become subject in connection with the exercise, vesting or settlement of that
Award.

A-7